Giffen, J.
This was an action for damages for a personal injury arising from the negligence of the city to keep in repair a board sidewalk. The jury returned a verdict in favor of the plaintiff below for $350, and also answers to certain interrogatories, to-wit:
1. Was the sidewalk in question in a broken, dilapidated and dangerous condition on occasion of plaintiff’s going over it two weeks prior to the date of the accident?
Answer. Yes.
2. Was it in the same condition upon the morning of the accident?»
Answer. Yes.
3. Had the plaintiff, before crossing the sidewalk on the nsgrning of the accident, knowledge of its condition ?
Answer. Yes.
These interrogatories and answers were addressed and must be con- . strued as applying to that part of the sidewalk in controversy. The jury also found that the other side as well the middle of the street were at the time in a safe condition for foot travel. Under these special findings the court ought, in accordance with the syllabus in Schaeffer v. Sandusky, 33 Ohio St., 246, to have rendered judgment for the defendant. The judgment in the court' of common pleas will be reversed and judgment entered in this court for the plaintiff in error.